Appeal from a judgment of the Supreme Court at Special Term (Crangle, J.), entered November 24, 1981 in Montgomery County, which found defendant to be in contempt for willfully failing to make child support payments. On April 16, 1981, a divorce action was commenced by plaintiff against defendant. Subsequently, on July 13, 1981, the Supreme Court rendered a divorce decree. This decree, inter alia, ordered defendant to make weekly child support payments. A copy of this decree was served upon defendant on July 30, 1981. In August, 1981, plaintiff commenced the instant contempt proceeding based upon defendant’s failure to pay child support. After conducting a hearing, Special Term found defendant in contempt. Upon appeal, defendant contends that the finding of contempt was improper because, for various reasons, the divorce decree was invalid. However, defendant failed to pursue a direct challenge to the divorce decree* and may, accordingly, not attack its validity on this appeal (see Siegel, New York Practice, § 448, pp 593-595). Judgment affirmed, with costs. Mahoney, P. J., Sweeney, Kane, Casey and Weiss, JJ., concur.

 We are informed that although defendant filed a notice of appeal from the divorce decree, an appeal was never perfected. Further, we are advised that defendant withdrew his cross motion to vacate the divorce decree.